Title: To James Madison from Louis-André Pichon, 25 January 1804 (Abstract)
From: Pichon, Louis-André
To: Madison, James


25 January 1804, Georgetown. Among the items received in a recent post from Laussat, which contained the public acts that transferred Louisiana to France and then to the U.S., was the procès-verbal of the delivery made to Laussat by the commissioners of Spain. After the steps taken by the Spanish minister relative to the treaty concluded between France and the U.S. on 30 Apr., believes it appropriate to send JM the enclosed original certificate, which seems by its nature to belong in the hands of the U.S. government.
 

   
   RC and enclosure (DNA: RG 11, American Original Treaty Series no. 86, Cession of Louisiana). RC 1 p.; in French; in a clerk’s hand, signed by Pichon; dated “4. Pluviose an 12. (29. Janvier 1804.)”; docketed by Wagner: “Mr. Pichon 25 Jany 1804 / recd. s[ame]. d[ay]. / The original proces-verbal of the delivery of Louisiana from Spain to France.” For enclosure, see n. 2.



   
   See Carlos Martínez de Yrujo to JM, 4 and 27 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:378, 464).



   
   The enclosure is the 30 Nov. 1803 procès-verbal (5 pp.; in French and Spanish; signed by Laussat, Salcedo, and Casa Calvo) stating that the three commissioners met that day in the municipal building accompanied by various French and Spanish officials and that the transfer of Louisiana and New Orleans to Laussat was accomplished in accordance with the Spanish order of 15 Oct. 1802.


